
	

113 S2483 IS: Lori Jackson Domestic Violence Survivor Protection Act
U.S. Senate
2014-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2483
		IN THE SENATE OF THE UNITED STATES
		
			June 17, 2014
			Mr. Blumenthal (for himself, Mr. Durbin, Mrs. Murray, Mrs. Boxer, Mr. Murphy, Mr. Markey, Ms. Hirono, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to protect more victims of domestic violence by preventing
			 their abusers from possessing or receiving firearms, and for other
			 purposes. 
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Lori Jackson Domestic Violence Survivor Protection Act.
		
			2.
			Definitions of
			 intimate partner and misdemeanor crime of domestic
			 violence expanded
			Section 921(a) of title 18, United States
			 Code, is amended—
			
				(1)
				in paragraph
			 (32)—
				
					(A)
					by striking
			 and an individual and inserting an individual;
			 and
				
					(B)
					by inserting
			 , or a dating partner (as defined in section 2266) or former dating
			 partner before the period at the end; and
				
				(2)
				in paragraph (33)(A)(ii)—
				
					(A)
					by striking
			 or by and inserting by; and
				
					(B)
					by inserting , or by a dating
			 partner (as defined in section 2266) or former dating partner of the
			 victim before the period at the end.
				
			3.
			Unlawful sale of
			 firearm to a person subject to court order
			Section 922(d)(8) of title 18, United
			 States Code, is amended to read as follows:
			
				
					(8)
					is subject to a court order described in subsection (g)(8);
				or
				.
		
			4.
			List of persons
			 subject to a restraining or similar order prohibited from possessing or
			 receiving a firearm expanded
			Section 922(g)(8) of title 18, United States
			 Code, is amended—
			
				(1)
				in the matter preceding subparagraph (A), by striking that;(2)by striking subparagraphs (A) and (B) and
			 inserting the following:
				
					(A)(i)that was issued after
				a hearing of which such person received actual notice, and at which
			 such person had an opportunity to participate; or(ii)in the case of an ex parte order,
				relating to which notice and opportunity to be heard are provided—(I)within the time required by State,
				tribal, or territorial law; and(II)in any event within a reasonable time
				after the order is issued, sufficient to protect the person’s right
			 to due
				process;
						(B)
						that restrains such person from—
						
							(i)
							harassing, stalking, threatening, or
				engaging in other conduct that would put an individual in
			 reasonable fear of
				bodily injury to such individual, including an order that was
			 issued at the
				request of an employer on behalf of its employee or at the request
			 of an
				institution of higher education on behalf of its student; or
						
							(ii)
							intimidating or
				dissuading a witness from testifying in court;
				and
						; and
				
			
				(3)
				in subparagraph (C)—(A)by striking
			 intimate partner or child each place it appears and inserting
			 individual described in subparagraph (B);
				(B)in clause (i), by inserting that before includes; and(C)in clause (ii), by inserting that before by its.
